CLD-018                                                          NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                       No. 16-3790
                                       ___________

        In re: DENNIS JOHN CAMPBELL; MINDY JAYE ZIED-CAMPBELL,
                                             Petitioners
                    ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
          (Related to Civ. Nos. 2-88-cv-04820, 2-89-cv-07508, 2-12-cv-03700)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    October 20, 2016

               Before: FISHER, SHWARTZ and BARRY, Circuit Judges

                             (Opinion filed: October 28, 2016)
                                         _________

                                        OPINION *
                                        _________

PER CURIAM

       Pro se petitioners Dennis Campbell and Mindy Zied-Campbell have filed a

petition for writ of mandamus asking us to set aside orders that three different District

Judges have entered in three separate civil actions. For the reasons set forth below, we

will deny the petition.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       The petitioners have a long history of litigating claims concerning the

administration of their federal and state medical and disability benefits. See, e.g., Zied-

Campbell v. Pennsylvania, 514 F. App’x 154 (3d Cir. 2013). Three cases are pertinent

for present purposes: E.D. Pa. Civ. A. Nos. 88-4820, 89-7508, and 12-3700. Each of

these cases was decided adversely to the petitioners: Judge DuBois granted summary

judgment in favor of the defendants in No. 88-4820 in 1989, Judge Fullam dismissed No.

89-7508 in 1990, and Judge Gardner dismissed No. 12-3700 in 2013.

       The petitioners repeatedly challenged these judgments, to no avail. Eventually,

each of the District Judges entered a filing injunction barring further filings from the

petitioners. See Civ. A. No. 88-4820, dkt. #23 (April 3, 2015); No. 89-7508, dkt. #32

(December 4, 2014); No. 12-3700, dkt. #33 (November 5, 2015). The petitioners

appealed the filing injunction in No. 88-4820; that appeal is pending at C.A. No. 15-

2668. They did not appeal the filing injunction in the other two matters. The petitioners

have now filed a petition for mandamus, asking us to set aside these filing injunctions.

       We will deny the petition. Mandamus is a drastic remedy that is granted in only

extraordinary cases. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). To demonstrate that mandamus is appropriate, petitioners must establish that they

have “no other adequate means” to obtain the relief requested, and that they have a “clear

and indisputable” right to issuance of the writ. Madden v. Myers, 102 F.3d 74, 79 (3d

Cir. 1996). Mandamus may not be used as a substitute for appeal. See In re Diet Drugs

Prods. Liab. Litig., 418 F.3d at 378-79.
                                              2
       Here, the petitioners have asked us to vacate three orders issued by the District

Court. Mandamus relief is unavailable because the petitioners could obtain that relief

through the normal appellate process. See In re Kensington Int’l Ltd., 353 F.3d 211, 219

(3d Cir. 2003) (“If, in effect, an appeal will lie, mandamus will not.”). Indeed, the

petitioners are challenging one of the filing injunctions in C.A. No. 15-2668. While it

may no longer be possible for the petitioners to perfect a timely appeal of the injunctions

in Nos. 89-7508 and 12-3700, mandamus relief does not become available merely

because the petitioners “allowed the time for an appeal to expire.” Oracare DPO, Inc. v.

Merin, 972 F.2d 519, 523 (3d Cir. 1992).

       Accordingly, we will deny the mandamus petition.




                                             3